         Case 1:19-cv-07136-LLS Document 116 Filed 05/06/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                   Civil Action No. 19-cv-7136-LLS
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,                       ORAL ARGUMENT REQUESTED
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, AND
 OPEN 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,
 V.

 DAVID R. GOODFRIEND AND SPORTS
 FANS COALITION NY, INC.,

                Defendants.



      NOTICE OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, the

Declaration of Gerson A. Zweifach, and the exhibits annexed thereto, Plaintiffs American

Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth Century Fox Film Corporation,

CBS Broadcasting Inc., CBS Studios Inc., Fox Television Stations LLC, Fox Broadcasting

Company LLC, NBCUniversal Media, LLC, Universal Television LLC, and Open 4 Business

Productions, LLC, by and through the undersigned counsel, will move this Court, before the

Honorable Louis L. Stanton, United States District Judge, in Courtroom 21C at the United States

Courthouse for the Southern District of New York, 500 Pearl Street, New York, NY 10007, on

such day and at such time designated by the Court, for an Order granting partial summary judgment

rejecting Defendants’ affirmative defense under Section 111(a)(5) of the Copyright Act.
Case 1:19-cv-07136-LLS Document 116 Filed 05/06/21 Page 2 of 2




                              Respectfully submitted,
                              /s/ Gerson A. Zweifach
                              Gerson A. Zweifach
                              Thomas G. Hentoff (pro hac vice)
                              Joseph M. Terry (pro hac vice)
                              Tian Huang (pro hac vice)
                              Jean Ralph Fleurmont (pro hac vice)

                              WILLIAMS & CONNOLLY LLP
                              725 Twelfth Street,
                              N.W. Washington, DC
                              20005

                              650 Fifth Avenue
                              Suite 1500
                              New York, NY 10019

                              Tel: (202) 434-5000
                              Fax: (202) 434-5029
                              gzweifach@wc.com
                              thentoff@wc.com
                              jterry@wc.com
                              thuang@wc.com
                              jfleurmont@wc.com

                              Attorneys for All Plaintiffs

                              Paul D. Clement (pro hac vice)
                              Erin E. Murphy (pro hac vice)

                              KIRKLAND & ELLIS LLP
                              1301 Pennsylvania Avenue,
                              N.W. Washington, DC 20004

                              Tel: (202) 389-5000
                              Fax: (202) 389-5200
                              paul.clement@kirkland.com
                              erin.murphy@kirkland.com

                              Attorneys for Plaintiffs Fox Television
                              Stations, LLC and Fox Broadcasting
                              Company, LLC




                              2
